DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Application filed on October 23, 2020. Claims 1-20 are pending. 

Claim Objections
Claims 3, 4, 6, and 18 are objected to because of the following informalities: Claims 3 and 18 are missing periods at the end of the claims; Claim 4: line 2- limitation ‘a wide range of localized over the..’ should read ‘a wide range of localized regions over the..’;  Claim 6, line 2: should have a comma after the term “hours”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "more popular submitted queries" in claims 1-3, 9, and 16-18 is a relative term which renders the claim indefinite.  The term "more popular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "wide range of localized [regions]" and “wide range of localized time period” in claims 4 and 5 are relative terms which render the claims indefinite.  The term "wide range" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 16 recite the broad recitation ‘generating a database of queries submitted to a search engine or associated query results for a specified period’, and the claim also recites ‘generating a database of queries submitted to a search engine and associated query results for a specified period’ which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether For purposes of examination, Examiner will assume the limitation to read “or”.
All claims depending from the aforenoted claims are also rejected by virtues of their dependencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
All claims depending from the aforenoted claims are also rejected by virtues of their dependencies.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,870,425. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the ‘425 Patent.

Current Application
US Patent 9,870,425
1. A method comprising: 










generating a database of queries submitted to a search engine and/or associated query results for a specified period; 
wherein generating the database comprises determining more popular submitted queries for at least one of a particular localized region or a particular localized time period, wherein the determination is based on at least one of the particular localized region or the particular localized time period; 

wherein determining the more popular submitted queries comprises including submitted queries that comprise identified n-grams based on at least one of the particular localized region or the particular localized time period.
at a mobile computing device: 
acquiring wireless signals to compute an estimated position of the mobile computing device; 
receiving a user input comprising a requested time period; 
obtaining, from a database via a wireless communications channel, suggested query terms or suggested query results, or a combination thereof, the database to be generated responsive to queries submitted to a search engine or associated query results for the requested time period, 
wherein the generated database comprises more popular submitted queries determined for a particular localized region to include the estimated position or a particular localized time period, or a combination thereof, based at least in part on the particular localized region or the particular localized time period, or the combination thereof 
wherein the more popular submitted queries for the particular localized region or the localized time period, or the combination thereof, include submitted queries that comprise Page 2 of 18Attorney Docket No. 303.P344 (Y09695US00) Patent Application No. 14/192,624identified n-prams based at least in part on the particular localized region, the localized time period, or the combination thereof;

and emphasizing, on a display of the mobile computing device, one or more of the obtained suggested query terms or suggested query results, or the combination thereof, and multiple user-selectable localized time periods comprising at least the requested time period.   



Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 9,870,425. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the ‘425 Patent.

Current Application
US Patent 10,860,672
9. A method comprising: searching a database, the database being of more popular queries submitted to a search engine and associated query results for at least one of particular localized regions on at least one of the particular localized regions or the particular localized time periods. 





10. The method of claim 9, wherein searching the database comprises: submitting search terms via an online interface. 
11. The method of claim 10, wherein the online interface comprises a web interface. 
12. The method of claim 9, wherein searching the database comprises: submitting search terms via a client application. 
13. The method of claim 12, wherein the client application executes on a mobile computing device. 
14. The method of claim 13, wherein the mobile computing device renders an estimated location of the mobile device within the particular localized region. 
15. The method of claim 13, wherein the mobile computing device displays popular 

at least in part on at least one of the particular localized regions or the particular localized time periods, and wherein the database includes submitted queries that comprise identified n-grams based on at least one of the particular localized region or the particular localized time period. 

9. The method of claim 8, wherein searching the database comprises: submitting search terms via an online interface. 
10. The method of claim 9, wherein the online interface comprises a web interface. 
11. The method of claim 8, wherein searching the database comprises: submitting search terms via a client application. 
12. The method of claim 11, wherein the client application executes on a mobile computing device. 
13. The method of claim 12, wherein the mobile computing device renders an estimated location of the mobile device within the particular localized region. 
14. The method of claim 12, wherein the mobile computing device displays popular . 



A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 2, 4-8 and 16-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 and 15-18 of prior U.S. Patent No. 10,860,672. This is a statutory double patenting rejection.
Current Application
US Patent 10,860,672
1.A method comprising: 
generating a database of queries submitted to a search engine and/or associated query 
wherein generating the database comprises determining more popular submitted queries for at least one of a particular localized region or a particular localized time period, wherein the determination is based on at least one of the particular localized region or the particular localized time period; 
wherein determining the more popular submitted queries comprises including submitted queries that comprise identified n-grams based on at least one of the particular localized region or the particular localized time period. 
2. The method of claim 1, wherein determining the more popular submitted queries comprises excluding more popular submitted queries not specific to at least one of the particular localized region or the particular localized time period. 
4. The method of claim 1, wherein: the localized region comprises a wide range of localized over the geographical areas of the Earth; and the localized time period comprises a wide range of localized time period over the geographical areas of the Earth. 

6. The method of claim 4, wherein the localized time period comprises a time span measured in at least one of hours minutes, a mealtime, or a customary occurrence. 
7. The method of claim 1, wherein generating the database comprises using at least one of location-position information included with the submitted queries or a time stamp included with submitted queries. 
8. The method of claim 1, further comprising periodically updating the database. 
16. An article comprising: a non-transitory storage medium comprising machine-readable instructions stored thereon which are executed by a special-purpose computer apparatus to: 
generate a database of queries submitted to a search engine and/or associated query results for a specified period; 
wherein generating the database comprises determining more popular submitted queries 
18. The article of claim 17, wherein the machine-readable instructions are additionally to: determine the more popular submitted queries by including queries that comprise identified n-grams based on at least one of the particular localized region or the particular localized time period 
17. The article of claim 16, wherein the machine-readable instructions are additionally to: determine the more popular submitted queries by excluding more popular submitted queries not specific to at least one of the particular localized region or the particular localized time period. 
19. The article of claim 16, wherein the machine-readable instructions are additionally to: direct a mobile device to render an estimated location of the mobile device within the particular localized region. 
20. The article of claim 19, wherein the machine-readable instructions are additionally to: display popular queries 


generating a database of queries submitted to a search engine and/or associated query 
wherein generating the database comprises determining more popular submitted queries for at least one of a particular localized region or a particular localized time period, wherein the determination is based on at least one of the particular localized region or the particular localized time period; 
wherein determining the more popular submitted queries comprises including submitted queries that comprise identified n-grams based on at least one of the particular localized region or the particular localized time period. 
2. The method of claim 1, wherein determining the more popular submitted queries comprises excluding more popular submitted queries not specific to at least one of the particular localized region or the particular localized time period. 
3.The method of claim 1, wherein: the localized region comprises a wide range of localized over the geographical areas of the Earth; and the localized time period comprises a wide range of localized time period over the geographical areas of the Earth. 

 5. The method of claim 3, wherein the localized time period comprises a time span measured in at least one of hours, minutes, a mealtime, or a customary occurrence. 
6. The method of claim 1, wherein generating the database comprises using at least one of location-position information included with the submitted queries or a time stamp included with submitted queries. 
7. The method of claim 1, further comprising: periodically updating the database. 
15. An article comprising: a non-transitory storage medium comprising machine-readable instructions stored thereon which are executed by a special-purpose computer apparatus to: 
generate a database of queries submitted to a search engine and/or associated query results for a specified period; 
wherein generating the database comprises determining more popular submitted queries 



16. The article of claim 15, wherein the machine-readable instructions are additionally to: determine the more popular submitted queries by excluding more popular submitted queries not specific to at least one of the particular localized region or the particular localized time period. 
17. The article of claim 15, wherein the machine-readable instructions are additionally to: direct a mobile device to render an estimated location of the mobile device within the particular localized region. 
18. The article of claim 17, wherein the machine-readable instructions are additionally to: display popular queries 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 9 recites searching a database, the database being of more popular queries submitted to a search engine and associated query results for at least one of particular localized regions or particular localized time periods, wherein the database is based on at least one of the particular localized regions or the particular localized time periods.
The limitation of the [determination of] more popular queries submitted to a search engine and associated query results for at least one of particular localized regions or particular localized time periods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Other than reciting “a database” and “a search engine”, nothing in the claim precludes the step of determination of the popular queries submitted to be performed in the mind. For example, except for the searching of the database, the determination of what constitutes popular queries encompasses a user manually determining their popularity simply based on user 
This judicial exception is not integrated into a practical application because the claim recites the elements of searching a database that comprises the determined popular queries submitted to a search engine for at least one of particular localized regions or particular localized time periods. The “database” and “search engine” are recited at a high level of generality and amount to nothing more than mere instructions to “apply” the exception by implementing it using generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation of the database based on at least one or the particular localized regions or the particular localized time periods does not further limit the determination of the popular queries performed. This limitation is merely adding insignificant extra-solution activity to the judicial exception. As such, the claim is not patent eligible. 

Dependent claims 10-15 recite additional elements of ‘searching the database comprises submitting search terms via an online-interface’, ‘the online interface comprises a web interface’, ‘submitting search terms via a client application’, ‘executing the client application on a mobile computing device’, ‘the mobile computing device rendering an estimated location of the mobile device within the particular localized region, ‘displaying popular queries based at least in part on a user’s history of 

Claim 16 recites an article comprising instructions to generate a database of queries submitted to a search engine or associated query results for a specified time period, wherein generating the database comprises determining more popular submitted queries for at least one of a particular localized region or a particular localized time period, wherein the determination is based on at least one of an estimated location of a mobile device or the particular localized time period.
The limitation of the determination of more popular queries submitted to a search engine or associated query results for a specified time period, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Other than reciting “a database”, “a search engine” and “a computer apparatus”, nothing in the claim precludes the step of determination of the popular queries submitted to be performed in the mind. For example, except for the searching of the database, and “executing the instructions by the special purpose computer apparatus”, the determination of what constitutes popular queries encompasses a user manually determining their popularity simply based on user preference. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation of determination based on at least one or an estimated location of a mobile device or the particular localized time period does not further describe the determination of the popularity of the queries performed. This limitation is merely adding insignificant extra-solution activity to the judicial exception. As such, the claim is not patent eligible. 

Dependent claims 17, 19 and 20 recite additional elements of ‘excluding more popular submitted queries not specific to at least one of the particular localized region or the particular localized time period’, ‘directing a mobile device to render an estimated location of the mobile device within the particular localized region’ and ‘displaying popular queries based in part on a user’s history of searches’. However these elements similarly merely apply the judicial exception on computer components and are insignificant extra-solution activity applied to the abstract idea. As such, the claims are not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2014/0207748 by Sood et al (hereafter Sood).
Referring to claim 1, Sood discloses a method [Abstract] comprising: 
generating a database of queries submitted to a search engine and/or associated query results for a specified period [relevant suggestions for particular geographies mined from search logs and business databases, search logs including past click, selection and search information over time for particular geographic areas and businesses, para 88, Fig 5, element 502; time period, para 88
wherein generating the database comprises determining more popular submitted queries for at least one of a particular localized region or a particular localized time period, wherein the determination is based on at least one of the particular localized region or the particular localized time period [wherein top ranked geo-suggestions are determined by gathering location information indicative of areas in which the user is interested, performing lookup of indexes 125 with pertinent location codes and n-grams of the query, para 92-94; Fig 5, elements 508-520, Fig 5]; 
wherein determining the more popular submitted queries comprises including submitted queries that comprise identified n-grams based on at least one of the particular localized region or the particular localized time period [searching index 125 with n-grams of query and search on directory codes field with pertinent location information, para 92, Fig 5, element 514].

Referring to claim 9, Sood discloses a method [Abstract] comprising:
searching a database, the database being of more popular queries submitted to a search engine and associated query results for at least one of particular localized regions or particular localized time periods, wherein the database is based on at least one of the particular localized regions or the particular localized time periods [relevant suggestions for particular geographies mined from search logs and business databases, search logs including past click, selection and search information over time for particular geographic areas and businesses, para 88, Fig 5, element 502; time period, para 88; see search method, Fig 5, para 87].

Referring to claim 16, Sood discloses an article comprising: a non-transitory storage medium comprising machine-readable instructions stored thereon which are executed by a special-purpose computer apparatus [machine readable instructions executed by one or more computers, para 8] to: 
generate a database of queries submitted to a search engine and/or associated query results for a specified period [relevant suggestions for particular geographies mined from search logs and business databases, search logs including past click, selection and search information over time for particular geographic areas and businesses, para 88, Fig 5, element 502; time period, para 88]; 
wherein generating the database comprises determining more popular submitted queries for at least one of a particular localized region or a particular localized time period [wherein top ranked geo-suggestions are determined by gathering location information indicative of areas in which the user is interested, performing lookup of indexes 125 with pertinent location codes and n-grams of the query, para 92-94; Fig 5, elements 508-520, Fig 5], wherein the determination is based on at least one of an estimated location of a mobile device or the particular localized time period [location information indicative of areas in which a user is interested, pertinent location codes based on proximity of query’s geography, para 92, Fig 5, elements 508, 512; location information includes current position of computing device, para 102, Fig 7, element 706].

Referring to claims 2 and 17, Sood discloses that determining the more popular submitted queries comprises excluding more popular submitted queries not specific to at least one of the particular localized region or the particular localized time period [top ranked suggestion corresponding to distances that are too far pruned away, para 94].
Referring to claims 3 and 18, Sood discloses that determining the more popular submitted queries comprises including submitted queries that comprise identified n-grams based on at least one of the particular localized region or the particular localized time period [searching index 125 with n-grams of query and search on directory codes field with pertinent location information, para 92, Fig 5, element 514].
Referring to claim 4, Sood discloses that the localized region comprises a wide range of localized over the geographical areas of the Earth [location specificity levels, para 86]; and the localized time period comprises a wide range of localized time period over the geographical areas of the Earth [time periods, para 88, 91].
Referring to claim 5, Sood discloses that the wide range of localized regions comprises localized regions having one or more irregularly shaped boundary or one or more boundaries defined by at least a portion of a polygon [boundaries defined to surround one or more clusters of businesses, para 81]. 
hours minutes, a mealtime, or a customary occurrence [time periods, para 88, 91; hours, para 181].
Referring to claim 7, Sood discloses that generating the database comprises using at least one of location-position information included with the submitted queries or a time stamp included with submitted queries [particular geographic areas, particular locality, para 88].
Referring to claim 8, Sood discloses periodically updating the database [data repositories 123 and indexes 125 updated periodically, para 91].
Referring to claim 10, Sood discloses that searching the database comprises: submitting search terms via an online interface [graphical user interface 600, Fig 6A, para 95].
Referring to claim 11, Sood discloses that the online interface comprises a web interface [graphical user interface 600, Fig 6A, para 95].
Referring to claim 12, Sood discloses that searching the database comprises: submitting search terms via a client application [mobile application 151, Fig 3; para 51].
Referring to claim 13, Sood discloses that the client application executes on a mobile computing device [mobile application 151, Fig 3; para 51].
Referring to claims 14 and 19, Sood discloses that the mobile computing device renders an estimated location of the mobile device within the particular localized region location information includes current position of computing device, para 102, Fig 7, element 706].
Referring to claims 15 and 20, Sood discloses that the mobile computing device displays popular queries based, at least in part, on a user's history of searches [para 94, Fig 5, element 520].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
White (US 2009/0138445) – directed to geotargeting search engine-offered advertisments;
Berk (US 2009/0094223) – directed to classifying search queries using n-grams.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167